Title: To Benjamin Franklin from John Alleyne, 11 February 1772
From: Alleyne, John
To: Franklin, Benjamin


Dear Sir
11 Febry 1772
Having often experiencd the Effects of your Benevolence and Friendship, I am emboldened to request the Favour of the Loan of £50 ’till Monday next. The Occasion of my troubling You is a desire to pay a Sum of Money which I cannot make up without some Assistance before Monday. If you will be so good as to send Me a Draught enclos’d in a Letter by the Bearer it will come safe, and on the other Side I have made a Draught which being presented on Monday (the Day on which it is dated) will be certainly paid. I have the Honor to be Your Friend and Servant
J Alleyne

P.S. I wo’d wait on You but am very much busied.

 
Addressed: Doctor B Franklin
